                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


LEO KHAYET,

                     Plaintiff,                                  8:18CV330

       vs.
                                                              MEMORANDUM
TODD CUSHING,                                                  AND ORDER

                     Defendant.


       This matter is before the Court on the Motion for Reconsideration, ECF No. 135,

filed by Plaintiff Leo Khayet. Based on “[c]onstitutional grounds,” Khayet asks the Court

to reconsider its Memorandum and Order, ECF No. 106, granting Defendant Todd

Cushing and American Nebraska Limited Partnership’s Motion to Cancel Notice of Lis

Pendens and for Sanctions.

       Relief from a court order may be sought under Federal Rule of Civil Procedure

60(b). Khayet filed multiple notices of appeal in this case, ECF Nos. 111, 126, 130, before

he filed the pending Motion for Reconsideration, and, generally, “the filing of a notice of

appeal ‘confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.’” In re Fisette, 695 F.3d

803, 806 (8th Cir. 2012) (quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,

58 (1982)). However, because the Court construes Khayet’s Motion for Reconsideration

as seeking relief under Rule 60(b), it must rule on the rule on the Motion pursuant to

Federal Rule of Appellate Procedure 4(a)(4)(B)(i). Smith v. Missouri, 804 F.3d 919 (8th

Cir. 2015) (per curiam) (“Because [the] NOA will not become effective until after the
District Court has ruled on [the] request for Rule 60(b) relief, we lack jurisdiction over the

appeal at this time.”).

       After carefully reviewing the Memorandum and Order, ECF No. 106, the Court

finds that Khayet is not entitled to any relief from that Order. Accordingly,

       IT IS ORDERED: The Motion for Reconsideration, ECF No. 135, filed by Plaintiff

       Leo Khayet, is denied.



       Dated this 7th day of November, 2018.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  United States District Judge




                                              2
